 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 410Albertson™s/Max Food Warehouse and Claudette Tux-horn, Petitioner and United Food and Commer-cial Workers Union, Local Union No. 7.  Case 27ŒUDŒ99 September 30, 1999 DECISION ON REVIEW AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX, LIEBMAN, HURTGEN, AND BRAME The issue presented in this case is whether the union-security deauthorization procedures contained in Colo-rado™s labor law, which place greater limits than Federal law on the ability of employees to seek deauthorization, are preempted by the National Labor Relations Act (NLRA).  For the reasons that follow, we hold that those limitations are inconsistent with the precepts of the NLRA and, therefore, must yield to Federal law. Local 7 of the United Food and Commercial Workers Union (the Union) is the exclusive representative of a unit of employees at Albertson™s/Max Food Warehouse (the Employer).  The Union and the Employer are parties to a collective-bargaining agreement which contains a union-security clause.  On April 28, 1998, the Petitioner, a mem-ber of the bargaining unit, filed a deauthorization petition with the Board™s Regional Office in Denver.  On May 12, 1998, the Regional Director dismissed the petition, finding that under City Markets, Inc., 266 NLRB 1020 (1983), the petition was inappropriately filed with the Board, and in-stead should have been filed with the Colorado Depart-ment of Labor and Employment.  Thereafter, on May 19, 1998, the Petitioner filed a timely request for review of the Regional Director™s dismissal of the petition.  The Peti-tioner™s request for review is granted.   Having carefully reviewed the case, including the un-disputed facts, the Petitioner™s brief, and Board precedent, we conclude that the proper course is to overrule City Markets and reverse the Regional Director™s dismissal of the petition. I. FACTS For a number of years, the Union has represented a unit of employees at the Employer™s Clifton, Colorado store.  On November 10, 1989, pursuant to an authorization elec-tion held by the Colorado Department of Labor and Em-ployment, the unit employees voted 42 to 6 in favor of a union-security agreement requiring all employees to join or pay dues to the Union as a condition of employment.1  From that time through the present,2 the collective-bargaining agreements between the parties have contained a union-security provision.                                                                                                                      1 The Colorado Labor Peace Act authorizes the parties to a collective-bargaining agreement to enter into a union-security agreement when either a majority of all the employees eligible to vote or three-quarters or more of the employees actually voting vote in favor of such an agreement. Colo. Rev. Stat. § 8Œ3Œ108(1)(c)(I). 2 The current collective-bargaining agreement between the parties re-mains in effect through December 4, 1999. On April 28, 1998, the Petitioner, a member of the bar-gaining unit at issue, filed a deauthorization petition with the Board pursuant to Section 9(e)(1) of the NLRA, which provides for a secret ballot election upon the filing of a petition by 30 percent or more of the unit employees seek-ing a rescission of authorization for the union-security provision.3  Relying on the Board™s decision in City Mar-kets, supra, the Regional Director dismissed the petition based on the finding that the petition must be timely filed in the state forum which authorized the union-security agreement in the first instance. II. ANALYSIS The NLRA permits an election on a deauthorization pe-tition at any time, provided there has not been a valid elec-tion within the preceding 12-month period.  See Section 9(e)(2).4  In comparison, the Colorado Labor Peace Act permits the filing of a deauthorization petition only within a 15-day window periodŠthe period of time between 120 and 105 days prior to the end of the collective-bargaining agreement or the triennial anniversary of the date of such agreement.  See Colo. Rev. Stat. § 8Œ3Œ108(III)(B).  Thus, as Colorado™s deauthorization provisions place greater restraints than Federal law on unit members™ right to file a deauthorization petition, the provisions generally are ﬁless restrictiveﬂ of (i.e., foster the maintenance of) union-security agreements than those contained in the NLRA.  See Asamera Oil (U.S.) Inc., 251 NLRB 684, 685 (1980).  The Board in the past has squarely addressed the issue of the interplay between the provisions of the NLRA and Colorado™s Labor Peace Act concerning union-security agreements and the fora available to unit employees with respect to such provisions.  In Asamera Oil, the State of Colorado, in accordance with the Labor Peace Act, con-ducted an election among the unit employees to ascertain their desire for a union-security agreement.  As a majority of the employees eligible to vote favored such an agree-ment, the State appropriately issued a certificate indicating that a union-security agreement would be permitted.  Thereafter, the union and employer executed a collective-bargaining agreement containing a union-security clause.     3 Sec. 9(e)(1) of the NLRA provides:  Upon the filing with the Board, by 30 per centum or more of the employees in a bargaining unit covered by an agreement between their employer and labor organization made pursuant to section 8(a)(3), of a petition alleging they desire that such authorization be rescinded, the Board  shall take a secret ballot of the employees in such unit and certify the results thereof to such labor organization and to the employer.  4 Sec. 9(e)(2) of the NLRA states that ﬁ[n]o election shall be conducted pursuant to this subsection in any bargaining unit or any subdivision within which, in the preceding twelve-month period, a valid election shall have been held.ﬂ 329 NLRB No. 44  ALBERTSON™S/MAX FOOD WAREHOUSE 411Approximately 7 months after the election, a unit employee 
filed a deauthorization petition with the Board.   
Under those facts, the Board majority in 
Asamera
 Oil dismissed the deauthorization petition, finding that the 
petition did not satisfy the requirements of Section 9(e)(2) 
of the NLRA, in that the petition was filed less than 1 year 
following the occurrence of the Colorado union authoriza-
tion election.  Id.  In a concurrence, however, then-
Chairman Fanning concluded that the petition should have 
been dismissed based on the alternative theory that the 
petitioner should be left ﬁto th
e forum that gave it the right 
to vote on union security in the 
first instance.ﬂ  Id. at 686.  
In reaching that conclusion, 
Chairman Fanning opined that 
the fact that Colorado™s deauthorization provisions were 
less restrictive of union-secur
ity agreements than Federal 
law did not bar their enforcement, as Section 14(b) of the 
NLRA did not intend to authorize only those state laws 
which are in every respect more
 restrictive of union secu-
rity than Federal law.  Id. at 685.  Characterizing his 
analysis as a ﬁconcern for th
e legislative process,ﬂ Chair-
man Fanning determined that although the Colorado stat-
ute™s time restrictions for utilization of the deauthorization 
procedures were less restrictive of union-security agree-
ments than Federal law, they served as a ﬁquid pro quoﬂ 
for the Colorado statute™s more restrictive initial authoriza-
tion procedures.
5  Id. Three years later, in a one
-paragraph decision, a Board 
majority adopted Chairman Fanning™s concurrence in 

Asamera Oil
.  City Markets, 266 NLRB 1020.  In 
City 
Markets, the Board dismissed a deauthorization petition 
filed with the Board pursuant to Section 9(e)(1) of the 
NLRA, deeming it to be filed in the inappropriate forum.  
Citing Chairman Fanning™s concurrence in 
Asamera Oil
, the Board majority reasoned th
at, as the union-security 
agreement at issue was create
d as a result of the proce-
dures set forth in Colorado™s labor lawŠwhich was prop-
erly enacted pursuant to Section 14(b) of the NLRAŠany 
deauthorization of the agreement should occur pursuant to 
those same legislative procedures.  Id.
 For the reasons that follow, we believe that the approach 
taken by the concurrence in 
Asamera Oil
6 and adopted by 
the Board in City Markets
 does not properly effectuate the 
purpose and intent of the NLRA.  In the 1947 amendments 

to the NLRA, Congress chose to prohibit the previously 
accepted closed-shop arrangeme
ntŠunder which an indi-
vidual could be required to be a union member as a pre-
requisite to employmentŠand undertook extensive regula-

tion of union-security agreements.  At the same time, in 
recognition of the fact that numerous state ﬁright-to-workﬂ 
                                                          
                                                           
5 While the NLRA simply authorizes an employer and a union to collec-
tively bargain for a union-security agre
ement, see Sec. 8(a)(3), the Colo-
rado statute requires an affirmative vote of at least a majority of all the 
employees eligible to vote or three-quarters or more of the employees who 
actually voted.  See C.R.S. § 8Œ3Œ108(1)(c)(I). 
6 Chairman Truesdale notes that the 
Board™s decision toda
y is consistent 
with the majority decision in 
Asamera Oil
, in which he participated. 
laws had been enacted, Congress determined that it was 
appropriate to permit the states concurrently to restrict 
union-security agreements.  Thus, Section 14(b) of the 
NLRA provides: 
 Nothing in this Act shall be construed as authorizing 

the execution or application of agreements requiring 
membership in a labor organization as a condition of 
employment in any State or Territory in which such 
execution or application is prohibited by State or Ter-
ritorial law. 
 In Retail Clerks Local 1625 v. Schermerhorn
, 375 U.S. 
96, 100Œ101 (1963), the Supreme Court stated that Con-

gress specifically included this provision in the NLRA to 

express its clear intent not to preempt state regulation of 
union-security agreements; the Court then concluded that 
as Congress ﬁdid not deprive the States of any and all 
power to enforce their laws restricting
 the execution and enforcement of union-security 
agreements,ﬂ a state had the 
right to enforce a right-to-work provision in its state con-
stitution.  
Schermerhorn, 375 U.S. at 102 (emphasis 
added).  Although the Supreme Court in 
Schermerhorn was not faced with deciding whether state laws that 
ex-pand the execution and enforcem
ent of union-security 
agreements beyond the provisions of Federal law (i.e., 
provisions that are less restrictive than Federal law) would 
be enforced, we believe its language supports our view 
that Congress intended to authorize only more restrictive 
state legislation. 
This view is consistent with the legislative history of the 
NLRA.  Referencing the section that would become 14(b), 
the House Report on the 1947 NLRA amendments dis-
cussed the States™ concurrent right to regulate union-security 
agreements, even if the state ﬁlaws limit compulsory union-
ism more drastically than does Federal law.ﬂ  1 Leg. Hist. 
325 (LMRA 1947).  Even more elucidating, the report re-
marked that ﬁit goes without saying that no State may in-
validate . . . restrictions or conditions that the amended La-
bor Act will put upon compulsory unionism.ﬂ  Id. 
We think it is evident that through Section 14(b), Con-
gress intended to authorize only those state laws that are 

more restrictive of union-securi
ty agreements than Federal 
law, and thus, Federal law will take precedence over any 
less restrictive state law.
7  Indeed, a recent Board decision 
involving the same state statute at issue in the instant case 
strongly supports this conclusion.  In 
Teamsters Local 435 
(Mercury Warehouse
), 327 NLRB 458 (1999), the union 
argued that, as a result of Colorado™s enactment of union-
security legislation, the Board was deprived of jurisdiction 
to decide whether the union had failed to inform unit em-
ployees of their 
Beck8 rights as required under the NLRA 
 7 It is axiomatic, for example, that if a state law were to authorize a 
closed-shop agreement, the state law clearly would be preempted by the 
NLRA. 
8 Pursuant to the Supreme Court™s decision in 
Communications Workers 
v. Beck
, 487 U.S. 735 (1988), a union seeking to obligate an employee to 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 412(as interpreted by the courts).
9  The Board squarely re-
jected this argument, stating that the union™s ﬁcontention 
that Colorado state law permits it . . . to apply a broader 
union-security arrangement than
 that permitted by Federal 
labor law, as interpreted by the Supreme Court in 
Beck
 and subsequently applied by the Board, is . . . meritless.ﬂ  
Mer-
cury Warehouse, 327 NLRB 458 at 460 (footnote omit-
ted).  Further, the Board reiterated (id.) that  
 While the states are thus free under Section 14(b) 
to prohibit union-security arrangements, and may 
place restrictive conditions precedent on enforcement 
of union-security arrangements as does the State of 
Colorado, 
Section 14(b) does not permit
 the States to 
sanction 
a more expansive union-security arrange-
ment than permitted by Federal law.  [Emphasis 
added.]10    Based on all of the foregoing, we believe that 
City Mar-
kets must be overruled, as it fails to effectuate the purposes 
of the NLRA and frustrates congressional intent.  As the 
clear purpose of Section 14(b) of the NLRA was to reserve 
for the states the power to fu
rther restrict union-security 
arrangements, Congress coul
d not have intended the 
anomalous result reached in 
City Markets
.  Requiring unit 
employees to wait months or years beyond the period set 
forth in the NLRA to rescind a union-security agreement 
they no longer desire would significantly impinge upon 
the statutory rights Congress granted to employees.  In this 
instance, for example, employ
ees who wished to exercise 
their right to deauthorize 
the union-security agreement 
would be required to wait approximately 15 months pur-
suant to Colorado™s deauthorization procedures, whereas 
                                                                                            
                                                           
pay dues/fees pursuant to a union-security agreement must notify the em-
ployee that, inter alia, the employee has the right to be/remain a nonmem-
ber and that nonmembers have the right to
 object to paying (and to receive 
a reduction in) fees for union activities
 that are not related to the union™s 
duties as bargaining agent. 
9 The union in 
Mercury Warehouse
 argued that Colorado state law per-
mitted it to charge nonmember objector
s for nonrepresentational activities, 
and thus to apply a broader union-security agreement than allowed under 
the NLRA. 
10 Our colleagues assert that 
Mercury Warehouse
 is distinguishable be-
cause it dealt with substantive Federa
l rights (the right of objecting non-
members not to pay dues to support the union™s nonrepresentational activi-
ties), whereas the instant case only deals with 
when
 employees can exer-
cise their right to have a deauthoriza
tion election and does not restrict their 
right
 to such an election.  We disagree.  Congress was clearly concerned 
not only about the 
right 
to a deauthorization el
ection, but also about 
when
 that right could be exercised.  The Board has held that ﬁit is clearﬂ under 
the provisions of Sec. 9(e) that the normal contract bar principles estab-
lished by the Board cannot be applie
d to deauthorization petitions.  
Great 
Atlantic & Pacific Tea Co
., 100 NLRB 1494, 1495 (1952).  The sole con-
gressional restriction on such elections is
 that they cannot be held within 12 
months of another such election.  As
 discussed above, however, Colorado 

law would impose a further restriction on the Federal right of employees to 
a deauthorization election
, and effectively impose 
a contract bar by limit-
ing the filing of such pe
titions to a 15-day window period approximately 4 
months prior to the end of the contract or the 3-year anniversary of the 
contract.  Thus, like 
Mercury Warehouse
, this case also deals with substan-
tive Federal rights. 
the employees presumably could have proceeded with the 
deauthorization immediately under Federal standards, as 
there is no claim that any el
ection occurred within the pre-
ceding 12 months.  That the Colorado statute may make 
the creation of a union-secur
ity agreement more difficult 
in the first instance does not compensate for the fact that 
the employees are later denied the right accorded to them 

by Federal law to rescind such an agreement. 
For all the foregoing reasons, we overrule 
City Markets
.  Instead we find that the timel
iness of the petition must be 
determined under the provisions of the NLRA.  Accord-
ingly, we shall reverse the 
Regional Director™s dismissal 
of the petition and remand to the Regional Director for 

further processing of the petition.  
ORDER The Regional Director™s dismissal of the instant petition 
is reversed, and this case is remanded to the Regional Di-
rector for further action in accordance with this decision. 
 MEMBERS 
FOX AND 
LIEBMAN
, dissenting. 
The issue in this case is whether an employee seeking a 
deauthorization election should be required to file her peti-
tion under the procedures authorized by the State of Colo-
rado.  Contrary to our colleagues, and substantially for the 
reasons stated in then-Chairman Fanning™s concurring 
opinion in 
Asamera Oil (U.S.) Inc.
, 251 NLRB 684 
(1980), adopted by the Board in 
City Markets
, 266 NLRB 
1020 (1983), we would affirm the Regional Director™s 
decision to dismiss the petition in this case. 
We do not quarrel with our colleagues™ conclusion that, 
in enacting Section 14(b) of the Act, Congress intended 
only to authorize ﬁmore restri
ctiveﬂ state legislation con-
cerning union security.  See 
Algoma Plywood Co. v. Wis-
consin Employment Relations Board
, 336 U.S. 301, 313Œ
314 (1949); and 
Teamsters Local 435 (Mercury Ware-
house), 327 NLRB 458, 460 (1999).  But, as Chairman 
Fanning persuasively reasoned in 
Asamera Oil, we ﬁdo not read Algoma 
to suggest that Section 14(b) only authorizes 
the States to enact legislation which is in 
every
 single re-
spect ‚more restrictive™ of union security than Federal law 

is.ﬂ 251 NLRB at 685 (emphasis added). 
Considering the Colorado Labor Peace Act™s require-
ments for the ratification and rescission of union-security 
agreements as a whole,
1 its time limitations on the filing of 
 1 The relevant provisions of the Co
lorado Labor Peace Act state as fol-
lows: 
(II)(A) Any [union-security] agreement as defined in section 8Œ
3Œ104(1) between an employer and a 
labor organizati
on in existence 
on June 29, 1977, which has not been voted upon by the employees 
covered by it may, by written mutu
al agreement of such employer 
and labor organization, be ratifi
ed and upon such ratification shall 
be filed with the director.  Any agreement as defined in section 8Œ

3Œ104(1) between an employer and a 
labor organizati
on in existence 
on June 29, 1977, which has not been ratified and filed, as provided 

in this subparagraph (II), shall not be legal, valid, or enforceable 
during the remaining term of that la
bor contract unless and until ei-
ther the employer, the labor organization, or at least twenty percent 
of the employees covered by such agreement file a petition upon 
 ALBERTSON™S/MAX FOOD WAREHOUSE 413a deauthorization petition
2 are an integral part of an overall 
mechanism which is in fact si
gnificantly ﬁmore restrictiveﬂ 
than Federal law, because it requires employees to author-
ize union-security agreements by
 a majority of all eligible 
voters, or by 75 percent of those voting.  By contrast, the 
National Labor Relations Act, which permits deauthoriza-
tion petitions to be filed at any time, requires no ratifica-

tion vote by employees to effectuate a union-security 
agreement.  As Chairman Fanning reasoned, ﬁthat Colo-
rado may require 
opponents 
of union security to wait, de-
pending upon the length of the contract, 8, 20, or 32 
months to file a deauthorization petition logically can be 
expected to be a function of th
e fact that, in the first in-
stance, it has required 
proponents
 of union security to 
demonstrate a level of support far beyond that required by 
Federal law
.ﬂ Asamera Oil
, supra at 685. Thus, we agree 
with former Chairman Fanning th
at, viewed as part of an 
overall regulatory scheme, the deauthorization procedures 
of the Colorado Labor Peace Act do not exceed the ﬁde-gree of jurisdictional freedom Section 14(b) leaves with 
the States.ﬂ  Id.                                                                                              
                                                           
forms provided by the division, demanding an election submitting 
the question of the all-union agreement to the employees covered by 
such agreement and said agreement is approved by the affirmative 
vote of at least a majority of all the employees eligible to vote or 
three-quarters or more of the employees who actually voted, which-
ever is greater, by secret ballot in favor of such all-union agreement 
in an election provided for in this paragraph (c) conducted under the 
supervision of the director. 
Colo. Rev. Stat. § 8Œ3Œ108(1)(c)(II)(A). 
(III) The director shall declare any such all-union agreement 
termd whenever: 
inate
. . . . 
(B) The employer or twenty percent of the employees covered 
by such agreement file a petition with the director on forms provided 
by the division seeking to revoke such all-union agreement and, in an 
election conducted under the supervision of the director, there is not 

an affirmative vote of at least a majority of all the employees eligible 
to vote or three-quarters or more of the employees who actually 
voted, whichever is greater, in such
 election by secret ballot in favor 
of such all-union agreement.  Such petition may only be filed within 
a time period between one hundred twenty and one hundred five 
days prior to the end of the coll
ective bargaining agreement or prior 
to a triennial anniversary of the date of such agreement, and the divi-
sion must complete said election within sixty days prior to the termi-
nation or triennial anniversary of
 said collective bargaining agree-
ment.  The director may conduct an
 election within a collective bar-
gaining unit no more often than on
ce during the term of any collec-
tive bargaining agreement or once every three years in the case of 

agreements for a period longer than three years. 
Id. § 8Œ3Œ108(1)(c)(III)(B). 
2 Petitions may be filed between 120 
and 105 days prior to the end of a 
collective-bargaining agreement or prior to the triennial anniversary of the 
date of such an agreement. 
Contrary to the assertion of
 our colleagues, our recent 
decision in 
Mercury Warehouse, supra, is not inconsistent 
with our position.  In 
Mercury Warehouse, the Board re-jected the union™s argument 
that, because Colorado law-fully exercised its jurisdiction to regulate union-security 
agreements in the Labor Peace Act, the Board was de-
prived of jurisdiction to decide issues arising under 
Com-munications Workers v. Beck
, 487 U.S. 735 (1988), in-
volving the union™s expenditures of dues or fees on non-
representational activities over the objections of a non-
member employee.  Holding that Section 14(b) of the Act 
does not license the States to sanction more expansive 
union-security arrangements than that allowed by Federal 
law, the Board held that Colorado state law could not be 
read to permit a union to charge objecting nonmembers for 
nonrepresentational expenses. 
Mercury Warehouse, supra, at 460. 
Clearly, the issue in 
Mercury Warehouse raised substan-
tive Federal concerns.  By contrast, in this case, the issue 
is essentially as Chairman Fanning put it:   ﬁEmployees 
have the right, as Section 9(
e)(1) evidences, to challenge union-security clauses.  But 
when the right attaches does 
not seem to me to have been as discernible a Federal con-
cern.ﬂ  Asamera Oil
, 251 NLRB at 685Œ686.   In short, the 
time limits, or ﬁwindow period,ﬂ under Colorado law for 
the filing of a petition to rescind a union-security agree-
ment in no way restricts employees™ 
right
 to deauthorize 
such an agreement in derogation of Federal law; it simply 
limits 
when
 that right can be exercised.
3 Accordingly, we would adhere to 
City Markets
 and re-
quire the deauthorization petitioner to file for an election 

under the provisions of the Colorado Labor Peace Act.   
Respectfully, we dissent, and would affirm the Regional 

Director™s decision to dismiss the petition. 
  3 Cf. Nielsen v. Machinists, 
94 F.3d 1107, 1116 (7th Cir. 1996). (ﬁLife is 
full of deadlines, and we see nothing pa
rticularly onerous about this one.  
When people miss the deadline for filing an appeal to this Court, their 
rights can be lost forever,
 not just for eleven months, but that does not 
make time limits for filing an appeal in violation of the law.ﬂ) 
 